Title: Elizabeth Cranch to Abigail Adams, 23 September 1787
From: Cranch, Elizabeth
To: Adams, Abigail


        
          Braintree Septr. 23d. 1787—
        
        A Letter from my dear Aunt Adams recievd last July remains unanswered; I am almost ashamed to reccollect it; but for a long time indisposition tottally prevented my using my pen at all: it was under absolute prohibition— within these few weeks my health seems mending—& possibly I may injoy a comfortable degree of it this winter: the pleasing hope of your return in the Spring, which I now permit myself to cherish will I am sure have a great influence upon my body & mind— it will sofiten the dreary storms of december & shorten the duration of the rigorous Season; I have not one object in view which appears to me of half the importance—or that promises half the pleasure which your safe return will afford; my heart bounds at the idea, & my fancy portrays innumerable scenes of happiness in which I may be a participater, they are not illuminated by one ray of Splendour, but appear only enlightened by the mild radience of pure affection & Friendship—shall we not in reallity enjoy them? I am sincerely afflicted at your indisposition: with what ready assiduity of affection would I have attended you could I have been with you: & only have felt as if discharging a part of a debt which I had long ago contracted; in kind:— You can never know my dear Aunt how severely we have felt your absence; not all our other friends could possibly supply your place: tho absent, you make us feel your goodness continually, & your kindness to myself in particular demands much more than bare acknowledgements; at present they are all I can return—some future time may perhaps give me oppertunity of making some more suitable—
        
        Congratulations may seem almost unseasonable by the time you recieve this upon the birth of your grandson: but I do really rejoice with you all—at the event; My Cousins happiness has I dare say recievd a large augmentation, & the exercise of maternal affection under all its different modifications will prove to her a constant source of delight: now will she find her own improvements of most essential service, when she finds it necessary “to rear the tender thought & teach the young Idea how to shoot—” her own plans of education used to be perfectly rational—& if she can practise as well as she used to theorise—she will make an excellent Mother— I find she follows the examples of most Matrons—in laying aside the pen as not a utensil pertaining to domestick Life: but from her good Mamas example she may surely learn that the use of it is not by any means incompatible with the full performance of every domestick duty— I shall certainly give her a hint of it soon— You do not even mention her return with you; I suppose we may surely expect her—& must she live at N—York? cannot Colln. Smith make it as advantageous to take up his abode in N—England?— You cannot surely part with her—so far!
        My Cousin John, Mama has I suppose informed you—has fixd down in Newbury—& my Brother at Boston. they have both conducted so well thus far as to recieve universal praise & esteem— To tell you the satisfaction we all feel in consequence of it—would be unnecessary— My younger Cousins I hope will merit equal applause: Charles is a very lovely youth—& if Minerva will spread her shield as a defence from Cupids arrow—he will be safe—but Charles says “O Cousin Betsey! such heavenly Eyes; such lovely Hair—such a beautiful mouth—& above all such goodness—so amiable— Miss F—— is a most charming Girl—[”] Alas poor Charles! Cousin Betsey very gravely advises him to ward off the shafts of beauty at present— & only sollicit the smiles of the Muses—but this is the cold precept of 24— One thing however secures my lovely Cousin, the impresssions are not so deep—but that Novelty can efface them—& another observation—I have lately met with—& believe it generally true—of Beauty—”that its Caprice is a natural antidote to its poison—” & more especially—it may happen so of the Beauty of 14— My Cousin Thomas said to me the other day with his usual plainess of expression—speaking of the disadvantage of having too much society with young Ladies in the years devoted to study— “for my part I dont care a sixpence about them all—& dont think I shall ever be in Love—” I belive he spoke the truth entirely—& mereley as a matter of amusement, the Gun & Ball have infinitely greater charms for him than— the most finshd face & form—& after qualifying & mollifying, his protestation, a little, I told him it had my entire approbation—
        I am particularly obliged to you for [the] Books upon gardning— but my poor Garden makes but a s[. . .] I am however pleas’d with each individual flower—& watch with unremmiting care its rinnging—budding, blowing & decline—taken all together—they boast not of any beauty in appearance or disposition— Our Garden is & ought to be for use—a few little beds & borders are all which I call mine— when you leave England—if you should bring some flowers seeds from your Garden there—they may perhaps produce you some flowers here— those you sent me from France—many of them would not grow here—some I have now—& they have encreasd abundantly—Tommorrow My Sister & myself intend to go to Cambridge—to attend an exhibition the next Day—in which my Cousin Charles has a part— he has had one public performance before in which tis said he display’d many real graces of Oratory— Adieu my dear Madam—& present my best regards to my Uncle—& Mr & Mrs Smith—& believe most affectionately / Your Neice
        E. Cranch—
      